DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, 11, 13-17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 each recites “the two walls being separate from the protruding elements and different than the protruding elements”. 
There is no literal support or reasonable description in the original specification of two walls of a housing being “different than the protruding elements”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 8, 11, 13-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recites “the two walls being separate from the protruding elements and different than the protruding elements”.
It is unclear in what manner or what structure is required by the two walls of a housing is different to the protruding elements.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 11, 13-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO’985 (WO 2016/000985) in view of Itoi (US 2009/0008015) and Berger et al. (US 2016/0152095).
Regarding claims 1-2, 5, 14, 16, and 19, WO’985 teaches a tire comprising a tread and sidewalls.  WO’985 teaches a marking formed by a texture on a sidewall of a tire to produce a high-contrast marking with the remaining portion of the sidewall.  The marking formed by the texture is blacker than the remaining portion of the sidewall [53].  The texture are protruding elements having a density at least to one strand per square millimeter [53].  
While WO’985 does not recite a mean spacing of the texture elements is between 0.05 and 0.35 (claim 1), 0.15-0.30 mm (claim 2), and 0.18-0.25 mm (claim 14), these claimed mean spacings of the texture elements would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’985 teaches pitch P of the slats (protruding elements) in the texture is between 0.1 mm and 0.5 mm with each slat 7 having an average width between 0.02 and 0.25 mm [55].
While WO’985 does not recite a difference in lightness between a first lightness of the texture and a second lightness of the rest of the sidewall is at least 5 unit, this claimed difference would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the marking formed of texture has a first brightness between 0 and 15 and the remaining sidewall has a brightness generally greater than or equal to 18 ([18] and FIG. 1).
WO’985 does not recite the texture is disposed on the sidewall of the tire above the zone of maximum width of the tire and an extension of the texture below the zone of maximum width is at least 20 mm, said texture covering at least 20% of the surface of the sidewall above the zone of maximum width, the texture forms a generally annular texture surface (claim 1), the texture takes up an area of at least 40%, of the surface of the sidewall radially on the outside of the zone of maximum width” (claim 5), the texture takes up an area of between 40% and 60% of the surface of the sidewall radially on the outside of the zone of maximum width” (claim 16), and the extension of the texture below the zone of maximum width is at least one of 40 mm and 60 mm (claim 19).  However, these claimed texture areas in the tire of WO’985 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) WO’985 teaches a marking formed by a texture on a sidewall of a tire and (2) Itoi teaches a tire comprising a sidewall comprising a generally annular decorative band having a marking formed by texture; Fig. 1, 4, and 6-9 shows the texture being in a significant area of the sidewall of the tire rendering claims 1, 5, and 19 obvious and when considering Fig. 1, 4, and 6-9 and Fig. 2 and 3 together as a whole, one of ordinary skill in the art would reasonably appreciate that there is a wide range of suitable areas for markings formed by texture, rendering claim 16 obvious and (3) providing known and suitable areas of a marking formed by texture in a sidewall of the tire of WO’985 yields predictable results of highly contrasting markings. 
WO’985 does not recite the protruding elements of the texture are in a housing recessed into the surface of the sidewall such that the ends of the texture are axially offset from the surface of the tire and the housing is defined by at least two walls that are radially spaced apart from one another, the two walls being separate from the protruding elements and different than the protruding elements.  However, Berger et al. provides a texture on a sidewall of a tire to produce a high-contrast marking.  The texture (strands/protruding elements) is blacker/darker than the remaining portion of the tire (FIG. 1 and 2).  The texture is in a housing which is recessed into the surface of the sidewall to protect the texture and improve the durability of the texture [0023] and specifically teaches the texture is set back in the housing [0022], FIG. 3.  It would have been obvious to one of ordinary skill invention skill in the art before the effective filing date of the claimed invention to provide the tire of WO’985 with protruding elements in a housing recessed into the surface of the sidewall such that the ends of the texture are axially offset from the surface of the tire, wherein the housing is defined by at least two walls that are radially spaced apart from one another, the two walls being separate from the protruding elements and different than the protruding elements since Berger et al. provides a texture in a housing that is recessed into the surface of a sidewall of the tire and FIG. 3 of Berger et al. teaches the housing has two walls spaced apart from one another with the texture set back into the housing for the benefits of protecting the texture, and FIG. 3 of Berger et al. is substantially similar to FIG. 2 of the instant application and would satisfy “the two walls being separate from the protruding elements and different than the protruding elements” as claimed. 
As to the texture configured to “prevent particulate adhesion”, the texture of the tire of WO’985 is substantially the same texture of the instant application and it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 4 and 15, WO’985 is silent to one or more interruption zones; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide WO’985’s texture with at least one interruption zone as claimed in claims 4 and 15 since Itoi teaches interruption zones within a texture is well-known as evidenced by FIG. 4.  For example: the spacing between “T” and “I” is an interruption zone reasonably satisfying the claimed range. 
Regarding claims 6, 17 and 21, WO’985 teaches the lamellae height is 0.05 and 0.5 mm [55] rendering the claimed ranges obvious.
Regarding claim 8, see [53] of WO’985. 
Regarding claim 11, each slat 7 having an average width between 0.02 and 0.25 ([55])
Regarding claim 13, refer to the rejection of claim 1 as appropriate.  And, see [59] of WO’985.
Regarding claim 20, WO’985 does not recite each sidewall having the claimed texture; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’985 with its texture on both sidewalls because official notice is taken that a tire having markings on both sidewalls is well-known in the tire art.
Regarding claim 22, see FIG 4 of WO’985.
Regarding claim 23, see FIG. 6 and FIG. 7 of WO’985
Regarding claim 24, see [58] of WO’985 which teaches a combination of strands 6 and parallelepipeds 8. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/27/2022